.    -
     :       __
:




                        OFFICE    OF THE ATTORNEY       GENERAL    OF TEXAS
                                              AUSTIN


     QrnAW  c. MAWI
      Ilnr.n .‘““a&
                                                               Jmuary s, 1939


                  a. k. L. Crorler
                  countyrttorney
                  Johnron County
                  Slrburnr, TOxal
                  Des   Ur.   Croelsrr




                                         he &&mm       roe   bill, vhloh
                                         0 in 19%. Oh&n60 the pro-
                                             L994, RcYI8ed Cl011 Sta-

                            &s&oh o? thoro querticnr    Involve the e&aln-
                  lstrstiva epplloatlcnof Artlole 2994, Retired Cl+11
                  Statutes, 1925, as e!nenPadby the Forty-?irst  &girlsture,
                  Fourth Celled Sardon, kota oi 1930, ld It.8relation
                  to the msxlnus fee bill ~rotIrIons ea ln cfteot prior to
                  the yoarr ot 1933, 1934, and 1933 under Title 61 or the
                  RetIBsdCivil ststntse,  loerr,a dlsoursIon cr these
Mr. R. 1. Croalor, Jantmry S, 1939, Pago t


tarioun lota will naoaaaarlly omsr   both qua&tIoaa.
          YOUR attOntiOn   ir 0&d    t0 uti0iO-mot,   l*      s
amendad br the 1953 aot ot the forty-firatLeglalsture,
Fourth Callad Eiaarlon:, and you mill note that the iollau-
ing word8 are aaNte from the former Artiolo 2994, RO-
vised Civil statutes, 1925,
          "Axidauoh foea era not ba be aoaountod
     tOr 00 to80 Of OftlOO.*
          This department, Ia a letter oplnlon, rendered
In 15(33,held and I think oorreotly, that the Legislature
In 1930 In o=ittIag the language quoted above olearlx
maaifosted 8A iAt0At that OUbOaqUant t0 the aifeOta& date
OS the Act of 1950, rhloh was January 1, 1931, the tax
oolleotor abould Inolude In his report teta oollsota6
f;~nIasuI~~ all tax reoeI:As end oertlflcates o? asasp-
    . This is rurther austalned by the faot the& %OtiOA
10 of the :-etof tha Fourth Called Sassion of the Forty-
First Leglslaturorepealed Artiale~3900and 3912 of the
Revised Civil Stetutes of 1925.
          YOUr attOAtiOA 16 further  called to another
ohenge -de by the leeir-latlre  Aot of 1930 In omitting
the words after word ~oollaotora*,%hoae aalarIea are
rixed by tbr Fee Elll......*,.and aubatltatedthe words,
“iA counties harlng a.~opuhtion in ~~0400 Oi twenty-
firs thoaaazA as determined by Artlola F1889....~
          It seem further evident by the a&wo aubatl-
tuticn in language together uith the omt;tin& of tbo latter
portionof the Artiole oalled to four sttantion abne,
that the Leglalature intended that thla 3aotIon I or
the 1933 kot, Fourth Called Serrlon or the Leglalatura,
anrending;crtiole2994, veaato be ~oonrtrued in pari
aaterla with the other section8 and pro?ialona, amonly
kmmn aa the naximum Fee El11 or amended.
          The lorty-lliat Leglalatura,?ourth Call.6
Session, Chspter 20, page 10 of t30 1930 Act olaarly un-
dertook to pass ltglaletionnhloh mtuld regulate and
Mr. ii.L. CrOaIar, Jamary 6, 1939, PO&O S


limit ln ganaral r600 or orfioa la all oormtIa5 o?.uhat-
aver pop~atiOn~and  in Sootion I Or thlr A&, we find
our proBent lrlZlolaZ994 as amended a8b0dled anear the
same hood and tit10 as mtlolaa under tltla 61, atylad
?ME  or orri0d and partloularl7Arrlolo 3883 05 amand~4,
with the folbwlng  Saotlona Z through ,ll repealing or
uandlng oartaln protI5Ioaa limiting an3 regulating toes
or aount* o?rioIala in general.

         ParaIt me.to rater you t.0the ilrst part o.?
the last par0graph.d   Seotlon So0r.tha‘1930Act, Fourth
Called SasEion,  Chapter e0, found on page!34, amending
hrtlcls 3891, rhloh reads:
            “The oozc~ensathn,lisltatloda,and sumI-
            heroin ilxed in this Chapter ?or o??Icara
       lpul~d
       shall InclWa and apply to all reer and ocmpan-
       nation niaateraroollaotad by raid offlcrrs In
       thler offiolal cspaolty', whether acoountablea5
       tees o? otilce uuder praecnt law cc not, and
       shall elso l.?oludeall c0r;~en55tIoc for certl-
       rled or umsrtiri~d   ooples of any record or
       paper, and all ?a66 or cospenaation tcr any
       oertlflcates15sued,n any lma, &enertl or cpe-
       0181, to the oontrary notmithstandlng,.andparti-
       oularly shall inoluda all fees now allowed by
       lam to o?rIoar5 pertaining to delinquent tour
      'and tax certifioater,tut thin anuaer5tIon
        shall not be oonstrued so.%8 to exluded any
       other iaes from the operation of this Chapter."
and   turtherSaotlon 10, round on page 38, mhloh   mods:

           "Artlolan 3900, SQlZ, and 389d o? the Tie-
      rlred Civil Statutes or Texs8  tar 1925 and
      any prorIaIotia o? law, general or 5pee101, re-
      latlng t0 reas of oounty cr dla5trlot offloar6,
      In oonillct rlth the prorlaIona of tbl8 Aot,are
      hereby expressly rapaalad. Oifioera mad In
      xrtIolao 3885 and 3883-h in OOkuitlaO baringa pop-
      ulaticn oi twenty-?iva thousand or lass as wall
      as in all other oountlaa shall make the report
      and kaep the atetenant roqnlred in &tIcla 3896


                                                    .
     rake tha nport end kaop the ltatoment re-
     qulred In mtlele S896 end 869’1, and ehall bo
                 &pg&tioas           and   roauir~nnt8

Substaotrilly th8 same llmltatiba or quelliloation@ olaure
foes    qookd oa paw 3 Of thir 0pln10n hate been brot@at on
down tlth the later amendmentby LoglrJatlve Aot, 1933,
?orty-third Regular Seoaloa, Chapter ZZC, found at page
737, rlth 8ame exbodled lo our present A.rtlclo3891'as
axon606   .                                      --
          In the light or theas rarlous enactments and
la view ot the above provlsiorm,it 1s evident that the
Laglalature la pas5hg the 1930 Aot amending krtlole ZOOI
intended UO!I faer to'k re ortad and their dls osition
oontrolled under nrtlolo 3& 1 as mondod an6 otiier soo-
tlonn of tie 1930 aot ot the Forty-Hrst Leglalature,
Fourth Called Session and round in Chapter.20 and in all
leter amendm~ts.
       1.an tbererors oonstr~lnsdto answer your rirst
 uoatloa in the negetlva, and I aa of the oplnloz~that the
L gislature Intended to ccver the whole rrubjcotnatter
under 8onifderetloa10 its 1930 sot, Fourth Called Session,
ofteotlve as or January1, 1931; and also In tier OS t!m
last abovo.~woted Sootlon 10, such fees oollkoted under
~rtlclc 2994 tisamended and la etioot alnoe fannery~l,
1931, are oontrolled and tbelr dlspoel$lon made 8ubJeot
w acoouatabllltyand dlapoaltlonunder the bubwquent
foe bill prwialons OS maid sot.
          Ittrust the above aaswcms        fully your quostloar.
                                    Tourr *eapootrul~y
                             ATTO!?EEY   GXSDZ!.LC? TEIAS
                             (S) m. J. P. King
                                          A~mistant


APPIzOFE3:
(S)  Gerald   S. Yann
AlTOSFEY CD        OF T'XAS